Order entered August 16, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01476-CV

                  THE CAPITOL LIFE INSURANCE CO., Appellant

                                            V.

LINDA S. NEWMAN, METLIFE INVESTORS GROUP, INC., METLIFE INSURANCE
COMPANY USA, AMERICAN GENERAL LIFE INSURANCE COMPANY, Appellees

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-01615

                                        ORDER
      Before the Court is Appellant’s August 6, 2018 Motion for Rehearing.

      The Court requests that Appellees MetLife Investors Group, Inc. and MetLife Insurance

Company USA file a response to the motion by AUGUST 30, 2018.


                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE